                                                                                         JS-6
 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN Q. RODGERS,                               No. CV 15-9441 PA (ASx)
12                   Plaintiff,                     JUDGMENT
13          v.
14   UNITED STATES OF AMERICA,
15                   Defendant.
16
17          In accordance with the Court’s December 12, 2019 Order, and the Court’s October 30, 2017
18   Findings of Fact and Conclusions of Law, it is ORDERED, ADJUDGED, and DECREED that:
19          1.       Judgment is entered against plaintiff John Q. Rodgers (“Rodgers”) and in
20   favor of defendant the United States of America (the “Government”) on the Complaint for
21   Refund and Abatement of Tax Penalties filed by Rodgers; and
22          2.       Judgment is entered in favor of the Government and against Rodgers on the
23   Government’s Counterclaim; and
24          3.       Judgment is entered in favor of the Government and against Rodgers in the
25   amount of $61,034.48 as of March 9, 2016, plus subsequent statutory accruals, including
26   interest; and
27   ....
28   ....
 1         4.        The Government shall have its costs of suit pursuant to Federal Rule of Civil
 2   Procedure 54.
 3
 4
      DATED: December 12, 2019                        ___________________________________
 5                                                               Percy Anderson
                                                        UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
